Citation Nr: 0702477	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-33 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bursitis of the right hip. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to July 
1980.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Fargo, North Dakota Medical and 
Regional Office Center (RO).  

In September 2006, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  At that hearing, the 
veteran clarified that he intended to confine his claim 
regarding a shoulder disorder to the left shoulder only, and 
the issue on appeal has been correctly set forth on the first 
page of the decision.

The issues of whether new and material evidence has been 
submitted to reopen claim of entitlement to service 
connection for a low back disorder, a left shoulder disorder 
and bursitis of the right hip are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

In September 2006, prior to the promulgation of a decision in 
the appeal, the appellant withdrew his appeal of the claim 
for service connection for stomach disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claim for service connection for a stomach disorder have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In September 
2006, the veteran submitted a written statement requesting 
that the claim for service connection for a stomach disorder 
be withdrawn.  At the hearing before the undersigned Veterans 
Law Judge in September 2006, the veteran again indicated that 
he wished to withdraw the appeal concerning the issue of 
service connection for a stomach disorder and no allegations 
of errors of fact or law remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal regarding this issue and it is dismissed.



ORDER

The appeal concerning the issue of service connection for a 
stomach disorder is dismissed.


REMAND

The veteran seeks to reopen the previously denied claims for 
service connection for low back and left shoulder 
disabilities and bursitis of the right hip.  He asserts that 
each condition had its onset during service.  

In September 2006, the veteran testified that he had been 
receiving treatment for the claimed low back, right hip and 
left shoulder disabilities at the Fargo VA Medical Center 
(VAMC).  The record contains VA treatment records dated up to 
August 2002.  The most recent VA treatment records have not 
been obtained.  VA's duty to assist includes obtaining 
relevant VA medical records.  See 38 C.F.R. 
§ 3.159(c)(2)(2006).

The veteran also testified that he had received treatment for 
the claimed disabilities at University Hospital in 
Jacksonville, Florida in the 1980's.  He indicated that he 
had called that facility in the past about obtaining those 
records, but did not obtain them because he did not know how 
to request them.  The RO should attempt to obtain those 
records.  See 38 C.F.R. § 3.159(c)(1)(2006). 

The record shows that the veteran has a history of injuries 
from a motor vehicle accident which occurred in August 1999.  
An August 1999 MeritCare Hospital record shows that the 
veteran was seen the day following the motor vehicle accident 
with complaints of neck and right-sided lower back pain.  A 
May 2001 MeritCare Health System treatment record shows that 
he reported that he continued to have chronic pain from the 
accident in August 1999 and was in the midst of litigation.  
It appears there may be additional pertinent medical records 
which should be obtained.  The RO should ask the veteran to 
identify any additional records regarding the injuries 
sustained in that accident and attempt to obtain those 
records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
outpatient treatment records from the 
Fargo VAMC from August 2002 to the 
present.  All records obtained must be 
associated with the claims file.

2.  With any necessary authorization from 
the veteran, the RO should attempt to 
obtain private hospital records dated in 
the 1980's pertaining treatment for the 
claimed disabilities from University 
Hospital in Jacksonville, Florida.  In 
the event the veteran identifies any 
other relevant private treatment records 
not previously secured, these should also 
be requested.  All records obtained must 
be associated with the claims folder.  If 
the RO is unsuccessful in obtaining the 
medical records, it should inform the 
veteran and his representative of this 
and provide an opportunity to provide a 
copy of the outstanding medical records.  

3.  The RO should contact the veteran and 
request that he identify any additional 
hospital or outpatient treatment records 
associated with the veteran's August 1999 
motor vehicle accident.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain any 
identified records.  If the RO is 
unsuccessful in obtaining the medical 
records, it should inform the veteran and 
his representative of this and provide an 
opportunity to provide a copy of the 
outstanding medical records.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

5.  Should any action remain adverse to 
the veteran, both he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


